Citation Nr: 1021454	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-20 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, PA.  

In November 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in December 2005 
and in October 2007 and was remanded both times for further 
development.  It has now returned to the Board for further 
appellate consideration. 

In a rating decision, dated in June 1981, the RO denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition (other than PTSD).  That decision was 
confirmed and continued by rating decisions in August and 
September 1981.  The Veteran did not file a substantive 
appeal to the rating decisions and that issue is not on 
appeal.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD, to include depression, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.




FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran engaged in combat with the enemy.

2.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

3.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
Veteran.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In VA correspondence to the Veteran dated in November 2001, 
January 2006, and November 2007, VA notified the Veteran of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
January 2006 letter informed the Veteran of the types of 
evidence that may support a claim of sexual assault.  The 
November 2007 letter notified the Veteran that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, a memorandum of formal finding of lack of 
information, and VA examination and treatment records.  
Additionally, the claims file contains the statements of the 
Veteran in support of her claim, to include her testimony at 
a Board hearing.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record and for which VA has a duty to obtain.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim for which it has a duty to obtain.  A 
March 2001 VA initial evaluation medical record reflects that 
the Veteran reported that she was prescribed Valium by a VA 
doctor for three months in 1987.  No such records are 
associated with the claims file; however, the Board finds 
that remand to obtain them is not warranted.  Any such 
records would be approximately eight years after separation 
from service, and would not corroborate an in-service 
stressor, a missing element fatal to the claim. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

A March 2007 VA examination report reflects that the Veteran 
had been seen by Dr. K. in January 2007.  A January 2007 
record is not associated with the claims file.  The Board 
finds that a remand to obtain such a record is not warranted.  
The March 2007 report reflects that Dr. K. had diagnosed the 
Veteran with mood disorder associated with medical 
conditions.  A subsequent opinion, dated in May 2007, by Dr. 
K., is associated with the claims file.  The Board finds that 
this subsequent opinion by Dr. K., along with the March 2007 
report which summarizes the January 2007 opinion, is adequate 
for purposes of adjudicating the claim, as neither reflects a 
diagnosis of PTSD. See Sabonis, supra. 

A VA examination and opinion with respect to the issue on 
appeal was obtained in March 2007.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination/opinion 
obtained in this case is more than adequate, as the opinion 
is predicated on a mental examination of the Veteran and a 
review of her claims file, to include service records and 
medical records.  It considers the pertinent evidence of 
record, to include the Veteran's medications, and personal 
history, and provides rationale for the opinion provided in 
accordance with DSM-IV.  

In correspondence dated in November 2007, VA requested the 
Veteran to provide the names and addresses of the individuals 
whom she had listed in a previous statement as being members 
of her platoon.  The Veteran was informed that this 
information was vital to her claim and that failure to 
provide the requested information may result in the denial of 
the claim.  The Veteran did not aver that these people all 
had actual knowledge of her in-service stressors, and she did 
not summarize what information they could provide to 
corroborate her claim.  Moreover, she did not provide their 
addresses as requested.  The duty to assist is not a one-way 
street.  If a Veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board finds that VA does not have a duty to 
attempt to obtain evidence from the numerous service members 
listed by the Veteran.
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran contends that she suffers from PTSD due to three 
sexual assaults or harassment incidents which occurred while 
she was in active service.  She avers that she was physically 
assaulted in a bathroom in November 1979 while at Fort G. and 
that she used a knife to defend herself.  She avers that in 
January and February 1980, while at Fort B., she was harassed 
by Specialist C.  Finally, she avers that in February 1980, 
she was assaulted by Private First Class H., whom she kicked 
and hit with a lamp to defend herself.  

There is no competent credible evidence of record which 
corroborates the Veteran's claim of personal assaults or 
harassment in service.  As noted above, where a claimed 
stressor is not related to combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).  The Veteran does not 
allege, and a review of the Veteran's official military 
documentation contained in her claims file does not otherwise 
indicate, that she engaged in combat against enemy forces as 
contemplated by VA regulations, or that she has a combat-
related stressor.  Her personnel records do not reflect that 
she received any decorations or medals indicative of 
involvement in combat and there is no other sufficient 
indication of combat service.  As such, the Board finds that 
she did not "engage in combat."  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304 (f)(3).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

The claims file is devoid of any corroborating evidence.  In 
October 2006 and February 2010,VA made requests to the U.S. 
Army Crimes Record Center for any reports concerning the 
alleged incidents.  Responses in November 2006 and March 2010 
reflect that no records were found.  The Board notes that the 
U.S. Army Crime Records Center was provided with the 
Veteran's name while in service, her married name, the 
approximate dates of the alleged incidents, the locations of 
the alleged incidents, and the names of the two named alleged 
perpetrators.  Nonetheless, no records were found.

The Veteran avers that she did not got to a rape crisis 
center, and no pregnancy tests were performed because no 
sexual intercourse was reported.  She testified that a sexual 
transmitted disease test was performed because the alleged 
perpetrator, Sergeant C., accused her of giving him a 
disease.  A March 7, 1980 STR reflects that the Veteran was 
tested for sexually transmitted diseases; however, there is 
no indication as to why she was tested.  Moreover, as the 
Veteran has always contended that she was harassed by the 
perpetrator, and did not have sexual intercourse with him, 
any such testing does not corroborate an assault.  

The Veteran testified that she gained between 20 and 30 
pounds during her approximate 7 months in the service.  She 
further testified that she gained twenty of the pounds within 
two months after the assaults.  (See Board hearing 
transcript, page 5).  The Board finds that the Veteran's 
statement is less than credible.  The Veteran's August 1979 
report of medical examination for entrance purposes reflects 
her weight as 111 pounds.  Her February 1980 report of 
medical examination for separation purposes reflects a weight 
of 121, and an increase in height of approximately 1 inch.  
Both records note that her build was "slender".  The record 
is against a finding that she gained 20 to 30 pounds after 
the assaults.  In her "Information in support of claim for 
service connection for personal assault PTSD" form, the 
Veteran avers that, after an assault, she was under-eating 
and no longer ate three meals per day.  The evidence is 
against a finding that the Veteran lost weight while in the 
service.  The Board finds that the 1980 records, which are 
contemporaneous to the time of service, have greater 
probative value than the Veteran's history of the incident 
reported approximately 20 years later. See Curry v. Brown, 7 
Vet. 59 (1994).

The Veteran testified that she requested to get out of the 
military due to the alleged assaults.  The evidence of record 
reflects that in February 1980, the Veteran was evaluated for 
a psychiatric disorder.  She was diagnosed with schizoid 
personality as manifested by shyness, over-sensitivity, 
seclusiveness, avoidance of close or competitive 
relationships, and often eccentricity.  It was noted by the 
evaluator that separation from the army would be in the best 
interests of both the military and the Veteran.  It was noted 
that efforts to rehabilitate or develop the Veteran into a 
satisfactory member of the military were not likely to be 
successful.  

A Department of the Army memorandum , dated in March 1980, 
informed the Veteran that her commander intended to recommend 
that she be discharged due to personality disorders.  A 
Department of the Army memorandum regarding a waiver of 
rehabilitative transfer of the Veteran noted that she was 
"both a hazard to the military mission and to herself."  A 
March 1980 Department of the Army memorandum regarding the 
Veteran's discharge recommended that she be discharged due to 
unsuitability.  An explanation for the reason for the 
Veteran's unsatisfactory performance states that the Veteran 
was not capable of performing duties assigned due to extreme 
personality disorder.  There are no objective records 
associated with the claims file which indicate that the 
Veteran was discharged, at her request, or due to personal 
assaults or harassment.  The evidence reflects that the 
Veteran was discharged because she was unsuitable for 
military service.  Again, the Board finds that the 1980 
records, which are contemporaneous to the time in service, 
have greater probative value than the Veteran's history of 
the incident reported approximately 20 years later.

A June 1976 pre-enlistment private medical record reflects 
that the Veteran was hospitalized for 10 days in June 1976 
for evaluation of epigastric distress.  The doctor diagnosed 
the Veteran with peptic inflammatory disease without 
ulceration, and psychophysiologic gastrointestinal disease.  
 
The Veteran's report of medical history for entrance 
purposes, dated in August 1979, reflects that she reported 
that she did not have depression, frequent trouble sleeping, 
nervous trouble, or periods of unconsciousness.  

The Veteran entered active service on August 6, 1979.  Within 
two weeks of enlistment, on August 19, 1979, she was seen for 
complaints of chest pain which she reported she had from the 
beginning of the week, and possibly hyperventilating.  She 
was transported to the hospital by ambulance.  She was 
diagnosed with costochondritis.  She was again seen the next 
day for complaints of chest pain and neck pain.  
Approximately, one week later, on August 27, 1979, she was 
brought to the emergency room by wheelchair and was 
"distraught and crying".  She was diagnosed with 
bronchitis.  The Veteran was seen on approximately three 
occasions in September 1979 for complaints of chest pain and 
a cough.  On October 4, 1979, she was seen for numerous 
complaints, to include a cough and chest pains, and was 
diagnosed with costochondritis.  On October 11, 1979, she was 
seen with chest pains and a cold and reported that she had 
passed out twice that week.  An x-ray of the chest was 
negative.  In November 1979, the Veteran was transferred from 
Ft. G to Fort B.  (See service personnel record of current 
and previous assignments)  Within two weeks of arriving, she 
sought treatment for chest pains with a duration of five 
months and a cold.  She was diagnosed with an upper 
respiratory infection and was provided reassurance for her 
chest pain.   

A January 1980 STR reflects that the Veteran complained of 
chest pains, mostly upon, or after, physical exertion.  It 
was noted that she smoked approximately one half a pack of 
cigarettes a day.  It was also noted that she had been seeing 
mental hygiene for "personnel problem."  

The January 1980 STR further reflects that the Veteran had 
fainted while running for physical training, and was 
hyperventilating and feeling dizzy during physical training.  

A February 21, 1980 STR entry reflects that the Veteran was 
seen at the psychiatry and neurology clinic for an 
evaluation.  An STR approximately one week later, reflects 
she was undergoing a chapter 13 physical.  The Board notes 
that Army Regulation (AR) 635-200, the Army regulation 
governing administrative separation from the Army, is 
organized by chapters.  The various chapters discuss the 
reasons for separation and the characterization of the 
Veteran's discharge.  Chapter 13 discusses separations, 
initiated by the soldier's commander, for unsatisfactory 
performance by a service member.

The Veteran's February 1980 report of medical history for 
separation purposes reflects that she reported that in 
February 1980 she was treated for depression, fear, and being 
unable to sleep.  The physician's summery notes that a 
"chapter" was recommended.  It was noted that the Veteran 
reported feeling dizzy, having chest pains, and a nervous 
stomach.  It was further noted that she passed out with 
[physical training] and had a personal problem.  The report 
also appears to reflect a suicide attempt.

No evidence of changes in work performance were noted during 
the Veteran's less than one year of military service.  The 
Veteran denied going to sick call, attempting suicide, having 
disciplinary problems, or disregarding authority after the 
assaults.  (See Board hearing transcript, pages 7 and 8).  

The evidence does not contain any law enforcement records to 
corroborate the Veteran's allegations.  Moreover, there are 
no statements from family members, roommates, fellow service 
members, or clergy.  There is no evidence of behavior changes 
following the claimed assaults.  

The Veteran's STRs reflect incidents of chest pains, 
fainting, and "crying and distraught" prior to the first 
alleged assault.  As noted above, the Veteran visited sick 
call approximately 8 times during her first 3 1/2 months of 
enlistment and prior to the first alleged assault.  The STRs 
also reflect complaints of chest pain and fainting after the 
alleged assaults.  Thus, the STRs do not indicate that the 
Veteran experienced any physical symptoms as a result of the 
alleged assaults.  With regard to the mental evaluations, 
there is no objective evidence that any such mental 
evaluation or treatment was related to the alleged assaults. 

There is no objective evidence that the Veteran requested a 
transfer to another military duty assignment.  The Veteran's 
transfer from Fort G. to Fort B. the weekend after the first 
alleged assault was based on orders dated November 9, 1979, 
approximately two weeks prior to her first alleged assault.  
The evidence reflects that the Veteran's separation from the 
service was based on her unsuitability.  The Veteran's STRs 
and service personnel records do not contain any evidence 
that she requested a separation or that her separation was in 
anyway due to an assault or harassment.  Her STRs reflect 
personnel, personal, and physical problems; however, they do 
not note any assault or harassment.  Her service personnel 
records reflect that she was a hazard to herself and the 
military.

In sum, the evidence of record reflects that the Veteran had 
physical complaints throughout her five month time in 
service, and that she was diagnosed with schizoid personality 
as manifested by shyness, oversensitive, seclusiveness, 
avoidance of close or competitive relationships and often 
eccentricity. 

After a review of the Veteran's claims file, the Board finds 
that the Veteran's STRs and service personnel records do not 
corroborate her allegations of personal assault during 
military service.

The Board notes that even if the Veteran had corroboration of 
her alleged in-service stressors, the competent clinical 
evidence of record is against a finding of a diagnosis of 
PTSD.  

An August 2001 VA individual therapy note reflects that the 
psychiatrist met the Veteran for the first time and diagnosed 
her with "probable" posttraumatic stress disorder.  A 
definitive diagnosis was not made at that time and the 
psychiatrist did not provide any rationale for her opinion or 
provide an opinion in accordance with DSM -IV.  The examiner 
noted:

[t]his is the first time I have met with this 
patient who has a history significant for sexual 
trauma while in the military with the patient 
initiating a claim for post-traumatic stress 
disorder.  Most recently, she sustained the loss 
of a long-term romantic relationship and the loss 
of the children for whom she cared and loved, who 
were the children of her ex-boyfriend.  She also 
has an ongoing challenge with her chronic 
connective tissue disease that results in pain 
and obnoxious symptoms. 

An August 2001 VA individual therapy note reflects that the 
Veteran had the following significant continuing stressors: a 
driving under the influence incident, three prior driving 
under the influence incidents, the declining health of the 
Veteran's father, stressful contact with the Veteran's ex-
boyfriend and his mother, and a history of how her military 
sexual trauma may have impacted her choice in partners.  The 
examiner diagnosed the Veteran with recurrent moderate major 
depressive disorder with psychological factors "effecting" 
relapsing polychondritis and multiple medical issues.  It was 
also noted, "r/o (rule out) dysthymic disorder, r/o PTSD 
secondary to MST (military sexual trauma), r/o alcohol abuse, 
r/o personality disorder not otherwise specified with 
borderline and dependent features."

Notably, a March 2002 VA examiner considered the Veteran's 
alleged personal assaults and did not find a diagnosis of 
PTSD.  The examiner provided a complete rationale for his 
opinion.  The March 2002 VA medical record reflects that the 
Veteran reported molestation at age 12 and two rapes at age 
15 and age 17.  (The Veteran avers that this is an incorrect 
statement and that she reported two "attempted" sexual 
acts).  Upon clinical evaluation, the examiner noted that the 
Veteran did not endorse the re-experiencing symptoms related 
to incidents of sexual assault while in the military.  The 
examiner further noted:

[w]hen queried about nightmares, the [V]eteran 
reported that she has "disturbing dreams," but 
stated that she does not remember what the content 
of these dreams are about.  She did not report 
experiencing specific trauma-related nightmares.  
Additionally, the [V]eteran did not endorse 
psychological distress with exposure to cues that 
resemble aspects of the sexual assaults.  Although 
the [V]eteran reported feeling discomfort around 
men, she reported however, that she continues to 
socialize in bars approximately twice per month, 
where she is generally around large groups of men.  
Additionally, the Veteran did not endorse 
persistent avoidance or emotional numbing.  She 
did not endorse restricted range of affect and 
reported that she is able to have loving feelings 
and close relationship with family, friends, and 
past significant relationships.  The Veteran 
endorsed persistent symptoms of increased arousal 
such as sleep disturbances and irritability.  It 
is difficult to ascertain if the onset of this 
level of arousal is associated with the assaults 
or pre-dates her military service time.  The 
patient did not endorse hypervigilance or 
exaggerated startle response and none was 
exhibited across the interview.  The patient 
reported that since her military service time, she 
has been able to maintain employment and 
significant long-term relationships.  Memory and 
concentration appear grossly intact.  Insight and 
judgment appear fair.  

The March 2002 examiner diagnosed the Veteran with recurrent 
moderate depression.  Thus, even if the Veteran's in-service 
stressors were corroborated, they still have not resulted in 
a diagnosis of PTSD.

An April 2002 VA psychological testing report reflects that 
the Veteran was administered psychodiagnostic tests.  Based 
on the testing, the Veteran was diagnosed with depression, 
recurrent, mild to moderate.  April and May 2002 VA mental 
health notes reflect diagnoses of dysthymic and recurrent 
depression.  It was noted that the Veteran's brother had 
recently died.  A June 2002 mental health note reflects a 
diagnosis of recurrent depression, in remission.  

A May 2003 psychiatry note reflects a diagnosis of PTSD.  
There is no evidence of record that this diagnosis was made 
in accordance with DSM-IV.  In addition, the note is negative 
for the Veteran's military service.  The note discusses the 
Veteran's romantic relationship, and relationship with 
relatives.  A November 2003 psychiatrist note also reflects a 
diagnosis of PTSD, but again does not indicate any diagnosis 
in accordance with DSM-IV.  The note discusses the end of the 
Veteran's romantic relationship, the Veteran's 
polychondritis, and her gastrointestinal symptoms.  It 
further notes that the Veteran described numerous ways that 
her military sexual trauma influenced her day to day 
behavior, including hypervigilance, dressing in an 
androgynous fashion, and finding it difficult to be open and 
trusting.  A March 2004 individual therapy note, by the same 
doctor, reflects a diagnosis of dysthymic disorder; it is 
negative for a PTSD diagnosis.  

An October 2006 VA mental health note reflects a diagnosis of 
major depression and notes that the Veteran remained 
emotionally overwhelmed by her break up with her boyfriend 
earlier that summer.

A March 2007 VA examination record reflects that the Veteran 
did not report any symptoms consistent with PTSD.  The 
examiner noted that the Veteran did not have regular dreams, 
nightmares, or persistent memories of the alleged assaults.  
It was noted that she was severely depressed over the past 
summer due to a male friend ending a relationship with her.  
It is also noted that she reported an attempted molestation 
at age 12, and three assaults in the military.  The examiner 
diagnosed her with recurrent major depression unrelated to 
military service.  The examiner found that given the 
Veteran's history, the depression is judged as completely 
unrelated to her military service.  She further opined that

[c]haracterological features are judged to be a 
major factor in her general level of 
psychosocial dysfunction.  Her most recent 
period of severe depression that began this past 
July is directly related to the dissolution of a 
relationship with a man, followed by the loss of 
her job due to medical problems.  She is now 
unemployed and continues to have severe pain, 
and these factors also perpetuate the 
depression. 

A May 2007 VA mental health note reflects that the Veteran 
had diagnoses of major depression, mood disorder, and PTSD.  
It is not noted that the PTSD was related to in service, or 
military sexual trauma.  However, there is no evidence that 
the diagnosis was in accordance with DSM -IV, or no rationale 
for the diagnosis was provided.  

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  The Board finds that the medical 
opinions of the March 2002 and March 2007 examiners are the 
most probative as they provide sufficient supporting 
rationale in accordance with DSM-IV.  In contrast, the 
opinions of a diagnosis of "probable PTSD" or PTSD do not 
provide a diagnosis in accordance with DSM-IV; rather, they 
simply state a diagnosis without sufficient supporting 
rationale.

Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the Veteran was 
assaulted in service or that she has PTSD causally related to 
active service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD, to incude depression, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), and as such, not developed for appellate 
consideration.  However, the issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, to 
include depression, is intertwined with the issue adjudicated 
above of entitlement to service connection for PTSD, as the 
latter constitutes a claim for service connection for 
psychiatric disability, however diagnosed.  Clemons v. 
Shinseki, 23 Vet App 1 (2009).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for an acquired psychiatric 
disability other than PTSD, however 
diagnosed, to include depression.  If the 
benefit sought is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


